Title: VII. Governor Winthrop to Governor Bradford, 26 January 1767
From: Adams, John,Winthrop, Governor
To: Boston Gazette (newspaper),Bradford, Governor


      
       
        Monday, January 26, 1767
       
       Messi’rsEdes and Gill
      
      
       Please to insert the following.
      
      
      Governor Winthrop to Governor Bradford
      We have often congratulated each other, with high satisfaction, on the glory we secured in both worlds, by our favourite enterprize of planting America. We were Englishmen. We were citizens of the world. We were christians. The history of nations and of mankind was familiar to us; and we considered the species chiefly in relation to the system of great nature, and her all-perfect author. In consequence of such contemplations as these, it was the unwearied endeavour of our lives, to establish a society, on English, humane, and christian principles. This, (altho’ we are never unwilling to acknowledge that the age in which we lived, the education we received, and the scorn and persecution we endured, had tinctured our minds with prejudices unworthy of our general principles and real designs,) we are conscious was our noble aim. We succeeded to the astonishment of all mankind, and our posterity, in spite of all the terrors, and temptations which have from first to last surrounded them, and endangered their very being, have been supremely happy. But what shall we say to the principles, maxims, and schemes, which have been adopted, warmly defended, and zealously propagated in America, since our departure out of it? adopted I say, and propagated, more by the descendents of some of our worthiest friends, than by any others? You and I, have been happier, in this respect, than most of our contemporaries. If our posterity, have not, without interruption maintained the principal ascendency in public affairs, they have always been virtuous and worthy, and have never departed from the principles of the Englishman, the citizen of the world, and the christian. You very well remember, the grief, we felt, for many years together, at the gradual growth and prevalence of principles opposite to ours; nor have you forgotten our mutual joy, at the very unexpected resurrection of a spirit, which contributed so much to the restoration of that temper and those maxims, which we have all along wished and pray’d might be established in America. Calamities are the causticks and catharticks of the body politick. They arouse the soul. They restore original virtues. They reduce a constitution back to its first principles. And to all appearance, the iron sceptre of tyranny, which was so lately extended over all America; and which threatned to exterminate all, for which it was worth while to exist upon earth; terrified the inhabitants into a resolution and an ardor for the noble foundations of their ancestors.
      But how soon is this ardor extinguished! In the course of a few months, they have cooled down, into such a tame, torpid state of indolence and inattention; that the missionaries of slavery, are suffered to preach their abominable doctrines, not only with impunity, but without indignation and without contempt. What will be the consequence, if that, (I will not say contemptible but abominable) writer Philanthrop, is allowed, to continue his wicked labours? I say, allowed, tho’ I would not have him restrained by any thing, but the cool contempt and dispassionate abhorrence of his countrymen; because the country whose interiour character is so depraved as to be endangered from within by such a writer, is abandoned and lost. We are fully perswaded that New-England is in no danger from him; unless his endeavours should excite her enemies abroad, of whom she has many and extreamly inveterate and malicious; and enable them, in concert with others within her own bosom, whose rancour is no less malignant and venemous, to do her a mischief. With pleasure I see that gentlemen are taking measures to administer the antidote, with the poison.
      As the sober principles of civil and ecclesiastical tyranny are so gravely inculcated, by this writer, as his artifices are so insidious, and his mis-affirmations so numerous, and egregious, you will excuse me if I should again trouble you with a letter upon these subjects, from your assured and immutable friend,
      
       
        Winthrop
       
      
     